Citation Nr: 0703398	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  01-08 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to lumbar disc disease.

3.  Entitlement to service connection for vertigo, to include 
as secondary to lumbar disc disease, tinnitus, and/or 
bilateral hearing loss.

4.  Entitlement to an increased rating for psoriasis 
vulgaris, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In August 2006, the veteran 
testified at a video conference hearing before the 
undersigned.

As to the claim of entitlement to service connection for Type 
II diabetes mellitus, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Initially, the Board finds that a remand is required in this 
appeal because, while the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has 
been the law of the land for over half a decade, no such 
notice regarding any of the issues on appeal has been 
provided to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.9 (2006).

Next, the Board finds that a remand is required because, 
while the veteran filed additional evidence at his August 
2006 video conference hearing (see page 2 of August 2006 
hearing transcript), that evidence is not found in the claims 
file.  38 U.S.C.A. § 5103A(b) (West 2002). 

As to the claim for service connection for a right knee 
disorder, the June 2001 VA examiner opined that he did not 
see any connection between the veteran's service connected 
low back disorder and right knee degenerative joint disease.  
Nonetheless, a remand is required for another VA examination 
because neither that examiner nor any other examiner provided 
an opinion as to the relationship, if any, between the 
degenerative joint disease and military service or whether 
the degenerative joint disease manifested itself to a 
compensable degree in the first post-service year.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

As to the claim for service connection for vertigo, the 
August 2001 VA examiner opined that vertigo is "not likely 
related to his military service."  However, it was also 
opined that it "is at least as likely as not related to 
mixed drug and vascular affects."  Therefore, a remand is 
required to obtain an opinion from that examiner as to 
whether the medication the veteran takes for his service 
connected low back and skin disorders are the same drugs he 
believes are causing his vertigo.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (compensation is payable 
when service-connected disability has aggravated a non-
service-connected disorder.).  Given the fact that the 
veteran is also service connected for bilateral hearing loss 
and tinnitus, the examiner should also be asked to provide an 
opinion as to the relationship, if any, between these 
service-connected disorders and the vertigo.  Id.  When 
readjudicating this claim, the RO should be mindful of the 
recent amendments made to 38 C.F.R. § 3.310, which amendments 
are effective from October 10, 2006.

As to the claim for an increased rating for lumbar disc 
disease, given the veteran's statements to his VA examiners 
as well as his personal hearing testimony regarding having 
had physician ordered bed rest because of this disability, on 
remand, he should be invited to obtain and associate with the 
record any evidence he has in his possession that could 
establish the number of days each year he had physician 
ordered bed rest since 2002.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

As to the claim for an increased rating for psoriasis 
vulgaris, given the length of time that has past since the 
last VA examination taken together with the veteran's 
testimony regarding the increase in severity of his 
symptomatology, on remand he should also be afforded another 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Given the veteran's complaints regarding the severity of his 
service connected low back and skin disorders as well as the 
August 1999 opinion from W. Wayne Brown, D.C., Ph.D, that the 
claimant is unemployable, on remand, the RO should also 
adjudicate whether either of his disabilities meet the 
criteria for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As to the claim to reopen, the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§§ 5103, 5108 (West 2002 & Supp. 2005), and 38 C.F.R. § 3.156 
(2006), as defined by Kent. 

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a).  As 
to the claims for service connection, the 
notice to the veteran must include notice 
of the evidence and information necessary 
to establish entitlement to service 
connection in a manner consistent with 
Dingess.  As to the claim to reopen, the 
notice must include an explanation as to 
what specifically constitutes new and 
material evidence in this particular case 
in light of the basis on which the 
January 1976 rating decision denied the 
claim.  The correspondence must further 
provide notice to the veteran of the 
evidence and information necessary to 
establish entitlement to service 
connection in a manner consistent with 
Kent.  The appellant should specifically 
be invited to submit any additional 
pertinent evidence that he has in his 
possession.

2.  The RO should associate with the 
record the evidence that the veteran 
filed when he appeared for his August 
2006 video conference hearing.  If that 
evidence cannot be located, the veteran 
should be notified in writing and asked 
to provide VA with copies of these 
materials.

3.  The RO should contact the veteran and 
invite him to provide VA with any records 
he has in his possession that establish 
the number of days each year he had had 
physician ordered bed rest since 2002.

4.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  

All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should thereafter provide 
answers to the following questions:

a.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's right knee 
degenerative joint disease 
manifested itself to a compensable 
degree within the first post-service 
year?

b.  Is it at least as likely as not 
that the veteran's right knee 
degenerative joint disease was 
caused or aggravated by military 
service?

5.  Thereafter, the RO should make 
arrangements for the veteran's claims 
files to once again be reviewed by the 
August 2001 VA examiner or another 
physician if that examiner is no longer 
available.  

Based on a review of the record on appeal 
the examiner should provide answers to 
the following questions:

a.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
the medications the veteran takes 
for his service connected low back 
and skin disorders cause or 
aggravate his vertigo?

b.  Is it as least as likely as not 
that the veteran's service connected 
tinnitus and/or bilateral hearing 
loss causes or aggravates his 
vertigo?

6.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination.  
The claims folders are to be provided to 
the physician for review in conjunction 
with the examination.  

All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating skin disorders, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his psoriasis vulgaris.  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

8.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  

As to the veteran's claim of entitlement 
to service connection for vertigo, the RO 
should be mindful of the recent 
amendments made to 38 C.F.R. § 3.310, 
which amendments are effective from 
October 10, 2006.  

As to the veteran's increased rating 
claims, the RO should also adjudicate 
whether either of his disabilities meet 
the criteria for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, supra.  

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and not received and 
all applicable laws and regulations 
considered pertinent to the issues on 
appeal.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


